Citation Nr: 1738760	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for myelitis, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease (DJD), prior to February 3, 2014; entitlement to an initial evaluation in excess of 100 percent, for left knee DJD status post arthroplasty, from February 3, 2014 through April 1, 2015; and, entitlement to an initial evaluation in excess of 30 percent for left knee DJD, status post arthroplasty, from April 1, 2015.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

4.  Entitlement to restoration of a 30 percent initial evaluation for hearing loss disability from April 1, 2015.



REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who had active Army service from September 1966 to March 1970, to include service in Vietnam.  His decorations include the Combat Action Ribbon.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a rating decision issued in April 2015 by the RO in St. Louis, Missouri.  The St. Louis RO now has jurisdiction of the electronic claim file.  

The Board Remanded the first three issues listed on the title page of this decision in April 2015.  

Following an April 2015 rating decision, the Veteran disagreed with a proposal to reduce a 30 percent evaluation for hearing loss disability to a noncompensable evaluation.  He perfected timely appeal for restoration of the 30 percent initial evaluation for bilateral hearing loss.  That issue is properly before the Board for appellate review at this time.

In October 2014, the Veteran testified at a Videoconference Hearing before the undersigned.  A transcript of that hearing is of record.

During the pendency of the April 2015 Board Remand, the Veteran was granted a total disability evaluation based on individual unemployability (TDIU), effective from July 13, 2010.  There is no record that the Veteran has disagreed with any aspect of this award of TDIU, and no issue regarding TDIU is before the Board at this time.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The medical evidence establishes that it is less than likely that the Veteran's myelitis is due to or a result of in-service herbicide exposure, or any other occurrence or event related to service.

2.  The Veteran's left knee disorder prior to December 9, 2013, was manifested by arthritic change and noncompensable limitation of flexion, with full extension.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left knee disability was manifested by symptomatic residuals of removal of torn meniscal cartilage, prior to February 3, 2014.

4.  From December 12, 2013 to February 3, 2014, the Veteran had a 15-degree limitation of extension, this takes the place of a rating for noncompensable limitation of flexion.

5.  The record does not support assignment of a higher initial evaluation for the period from February 3, 2014 to April 1, 2015, where a 100 percent (total) evaluation is in effect, TDIU has already been granted, and no criterion for higher level of SMC, such as loss of use of an extremity or blindness, is met.  

6.  The postoperative residuals of a total knee replacement by complaints of pain, with motion from at least 0 to 90 degrees, without loosening of the appliance, or instability.  As separate rating for thigh impairment not at issue has also been assigned.

7.  The 2013 and 2015 audiometric examinations which served as the basis for reduction from a 30 percent initial evaluation to a noncompensable evaluation for bilateral hearing loss were as full and complete as the 2010 examination underlying the initial 30 percent rating, and demonstrated that the hearing acuity level was reasonably certain to be maintained. 

8.  The evidence establishes that the Veteran did not manifest fatigue or shortness of breath with any METs workload he was able to achieve.  He was described as active, using exercise equipment, without suggestion of significant cardiac impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for myelitis are not met, nor may myelitis be presumed to have been incurred as a result of the Veteran's service, to include his exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).
 
2.  Prior to December 9, 2013, the criteria for a rating in excess of 10 percent for arthritis of the left knee with limitation of flexion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003-5260 (2016).

3.  Prior to February 3, 2014, the criteria for a separate 10 percent evaluation for symptomatic residuals of removal of torn meniscal cartilage are met,.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5259 (2016).

4.  From December 12, 2013 to February 3, 2014, the criteria for a 20 percent evaluation for limitation of extension is met, in lieu of a rating for limitation of flexion that is not compensable during this period.  38 U.S.C.A. § 1155 (West 201); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2016).

5.  From February 3, 2014 to April 1, 2015, no criterion for an evaluation in excess of 100 percent for left knee DJD is met, since TDIU is already in effect, nor is any criterion for a higher rate of SMC met.  38 U.S.C.A. §§ 1114, 1155 (West 2016); 38 C.F.R. §§ 3.350, 3.352, 4.14, 4.16, 4.19, 4.71a, Diagnostic Codes 5257-5261 (2016).

6.  From April 1, 2015, the criteria for an initial evaluation in excess of 30 percent for postoperative residuals of a total left knee replacement are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5055, 5257-5261 (2016).

7.  The criteria for an initial rating in excess of 30 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Code 7005 (2016). 

8.  Reduction of an initial 30 percent evaluation for bilateral hearing loss disability to a noncompensable (zero percent) evaluation was proper.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veteran seeks service connection for myelitis, and seeks increased initial evaluations for two disabilities.  The Veteran also seeks restoration of an initial 30 percent evaluation for hearing loss disability which has been reduced.  Where a claim is before the Board on appeal following an initial grant of service connection, notice provided to the Veteran in conjunction with the grant of the initial claim is considered sufficient and no further notification during consideration of additional aspects of the claim is required.  Thus, as to the claim for increased initial evaluations, no further notice is required.  

With regard to a claim for restoration of a disability evaluation or the propriety of a reduction, the Board notes that such an appeal stems from an action initiated by the RO under 38 C.F.R. § 3.105(e), not from a claim or application for benefits submitted by the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the VCAA does not apply to rating reduction and restoration claims. 

As to notice regarding the claim for service connection for myelitis, the RO issued a September 2010 letter which advised the Veteran of the criteria for service connection for myelitis.  The notice advised him of the types of evidence that might substantiate the claim.  The Veteran has not asserted or demonstrated any error in notice or applicable procedures, nor has his attorney identified any defect in the notice in this case.  The record does not disclose any defect in notice or procedure.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all notice requirements have been met.

VA also must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran was afforded VA examinations.  The Veteran is represented by an attorney.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issues on appeal were identified, and the Veteran's testimony reflects that the Veteran understood the criteria for service connection and understood the types of evidence that might be relevant.  The duties under 38 C.F.R. § 3.103 have been met.  There are no contentions to the contrary.

VA's duties to notify and assist the Veteran have been met in this case.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.  Appellate review on the merits may proceed.

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is no presumption applicable for service connection for myelitis, and no further discussion of service connection on the basis of continuity of symptomatology is required.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).   

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  The Veteran's official service records establish that he served in Vietnam during the defined time period.  He is presumed to have been exposed to herbicides.

Myelitis is not among the diseases which may be presumed under applicable law to be caused by herbicide exposure.  Service connection for the Veteran's current myelitis may not be granted on a presumptive basis.  When service connection is not warranted on a presumptive basis, however, such finding does not preclude the Veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999.

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Claim for service connection for myelitis

The Veteran's service records disclosed no complaints of spinal cord injury or notation of neurologic symptoms.  His musculoskeletal system, upper extremities, lower extremities, spine, and neurologic system were each described as normal at the time of the February 1970 separation examination.  

There is no record that the Veteran sought evaluation for any complaints related to the lower extremities, spine, or neurologic system prior to 2010, some 40 years after the Veteran's 1970 service separation.  In August 2010, the Veteran sought private neurologic evaluation for numbness of the feet and inability to void, among other symptoms.  Providers suspected a spinal cord inflammatory process or myelitis.  After diagnostic evaluations, a diagnosis of transverse myelitis was assigned.  

VA outpatient clinical records provide numerous entries which reflect that his treating providers concluded that the transverse myelitis was idiopathic, that is, the cause of the myelitis was not known.  See, e.g., June 2011 VA Primary Care Physician Note.  

Current symptoms providers have attributed to the Veteran's myelitis include continued numbness and dysesthesia of the lower extremities, a flexion contracture of the right knee, and disturbance of gait.  

In a November 2011 private medical statement, JWE, MD, stated that it was not rational to assume that it was coincidental that the Veteran, who had Agent Orange exposures of a significant degree, and who had two children with multiple sclerosis, then developed acute transverse myelitis.  Dr. JWE noted that the Veteran had increased IgG (immunoglobulin) levels in the cerebrospinal fluid (CSF), and that this finding was "consistent with neurologic injury due to Agent Orange exposures" resulting in antibody development due to the abnormal neural proteins.  

The provider who conducted VA examination in June 2012 explained that it was less than likely that the Veteran's current transverse myelitis was incurred as a result of in-service injury or exposure to herbicides, because transverse myelitis is "a segmental spinal cord injury caused by acute inflammation."  

The examiner further explained that most cases of transverse myelitis are idiopathic, and "presumably result from an autoimmune process."  Up to one-half of those who incur transverse myelitis have a preceding infection.  The examiner specifically opined that transverse myelitis "is not caused by a remote injury . . . occurring 40 years ago, as is the case with this [veteran].  The examiner further stated that transverse myelitis has not been determined to be cause by Agent Orange, so it was unlikely that the Veteran's myelitis was the result of the Veteran's combat service or injury received during that service.  The examiner provided specific citations to medical literature from which the opinion was drawn.  

A VA reviewer who provided a June 2016 opinion noted that transverse myelitis can be caused by an infection, by multiple sclerosis, by autoimmune disorders, and by certain vaccinations, among other known causes.  The reviewer found no peer-reviewed supporting data in the medical literature in which Agent Orange was identified as a proven cause of transverse myelitis.  The reviewer opined, based upon a review of the medical literature and 32 years of experience as a Board-Certified neurologist, that it was less than likely than there was a linkage between the transverse myelitis diagnosed in 2010 and the Veteran's exposure to herbicides prior to 1970.  

The reviewer who provided the June 2016 opinion noted that he was unable to render a medical opinion regarding the possibility of a relationship between elevated IgG levels in 2010 and the Veteran's past exposure to Agent Orange.  The reviewer also noted that he was unable to render a medical opinion, beyond mere speculation, as to whether impairment due to exposure to Agent Orange might result in genetic impairment to the Veteran which could then be passed to the Veteran's children.  

A second VA reviewer was consulted in June 2016.  This reviewer noted that prior VA evaluations concluded that the Veteran's transverse myelitis was idiopathic, that is, that the cause of the disability was unknown.  The reviewer explained that at least 30 percent of transverse myelitis is idiopathic.  The reviewer referenced the private medical opinion that the Veteran's transverse myelitis was due to the Veteran's in-service exposure to herbicides.  The reviewer stated that he was unable to find any literature reflecting a causal connection between exposure to herbicides and later neurologic symptoms.  

The reviewer also noted that the private provider had suggested it was not "coincidence" that the Veteran was exposed to herbicides during service and then two children of the Veteran had a neurologic disorder.  The reviewer opined that it was not possible to provide a non-speculative opinion regarding a possible relationship between exposure to Agent Orange and later development of transverse myelitis or development of a genetic defect. 

Dr. JWE has opined that it is "not medically rational" to assume that the Veteran's neurologic disability and the neurologic disabilities of his children are unrelated to the Veteran's exposure to herbicides.  In contrast, all three VA examiners or reviewers noted that there was no medical literature which supported a link between exposure to herbicides and the Veteran's transverse myelitis.  Moreover, the Veteran's ongoing VA treatment records include numerous references to the Veteran's transverse myelitis as "idiopathic."  

The multiple statements that there is no medical literature which addresses the likelihood of a relationship between exposure to herbicides and the disability at issue are more persuasive than the opinion that it is not rational to consider the disabilities of the Veteran's children and the Veteran coincidence.

The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.

Claims for increased evaluations

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

1.  Claim for increased initial evaluations for left knee DJD

Initially, in an April 2012 rating decision, the RO granted service connection for left knee DJD and assigned a 10 percent initial evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  This was based on evidence of arthritic change with noncompensable limitation of flexion.  
From February 7, 2013, a 40 percent evaluation has been assigned for atrophy of the left thigh, under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314.  A total (100 percent) temporary disability rating was assigned from February 3, 2014, the date the Veteran underwent total knee replacement, through March 31, 2015.  Following the schedular expiration of the temporary total evaluation, a 30 percent evaluation was assigned, from April 1, 2015, under DCs 5260 and 5055.  

Disabilities of the knees are evaluated pursuant to the criteria specified at 38 C.F.R. § 4.71a, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint.  DC 5003. Ratings under DC 5003 cannot be combined with ratings based on limitation of motion of the same joint.  Id. 

A claimant who has both arthritis and instability of a knee may be rated separately under DCs 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 

Normal extension of the knee is to 0 degrees and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

a.  Initial evaluation in excess of 10 percent prior to February 3, 2014

At an August 2011 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain of the left knee.  Flexion was limited to 95 degrees.  The left knee was described as "stable."  He walked with a limp.  He was unable to run or squat.  He reported that he had undergone removal of a torn meniscus while in service.

This examiner opined that the Veteran's current degenerative changes were due to the meniscal tear the Veteran suffered during service.  The Veteran's subjective complaints compared to his objective presentation, and past history of occasional swelling of the joint, suggests that the Veteran was manifesting postoperative residuals related to the removal of torn meniscal cartilage while he was in service, as well as DJD.  Resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to a separate, 10 percent evaluation, but no more, for symptomatic residuals of removal of semilunar cartilage during this period, (prior to the knee replacement,) in addition to the evaluation in effect for limitation of motion under Code 5003-5260.  

Private examination of the left knee in November 2011 disclosed flexion of the left knee to 103 degrees, a limitation of 22 degrees of extension, and moderately severe laxity of the anterior cruciate ligament.  The Veteran did not manifest compensable limitation of extension in August 2011, and there is no notation in VA outpatient treatment notes suggesting that the Veteran had difficulties due to limitation of extension or was unable to perform any activity of daily living due to loss of extension of the left knee.  The Board declines to assign a compensable evaluation for limitation of extension based on this single episode of such limitation of extension.  

At the next examination, a February 2013 VA examination, the examiner found limitation of flexion to 90 degrees, but found no limitation of extension.  The examiner found no objective evidence of instability.  There was no effusion and no crepitus.  There was internal tenderness with valgus stress.  The left leg, at 10 cm above the knee, had a circumference of 45 cm, while the right leg was 47 cm in circumference at 10 cm above the knee.  The examiner also noted that the Veteran's motion was weaker on the left side than on the right.

A December 9, 2013, private treatment report from Dr. C.D.M. disclosed increasing deformity of the left knee and stiffness and pain.  There was obvious varus deformity.  Motion was from 14 degrees of extension to 110 degrees of flexion.  The assigned diagnosis was severe end-stage patellofemoral and medial compartment arthritis with crystalline disease.  

Resolving reasonable doubt in the Veteran's favor, a separate, compensable, 20 percent rating for limitation of extension, instead of the compensable 10 percent evaluation for limitation of flexion, is warranted from December 9, 2013 until the knee replacement the next February.  However, by the terms of DC 5003, since the compensable evaluation for limitation of flexion was granted in the absence of compensable limitation of motion, that compensable evaluation for limitation of flexion may not be combined with an evaluation assigned for a compensable limitation of motion of the same joint.  The compensable evaluation for flexion becomes a noncompensable evaluation, by operation of the Rating Schedule, once the compensable, 20 percent, evaluation for extension is effective.

The date of onset of the limitation of extension, if prior to the date of the December 9, 2013 private treatment, is not factually ascertainable.  The separate, compensable evaluation for limitation of extension may not be assigned prior to the date of that treatment report, December 9, 2013. 

b.  Initial evaluation in excess of 100 percent from February 3, 2014 through April 1, 2015, for left knee DJD

The Veteran underwent left knee replacement on February 3, 2014. A total (100 percent) temporary evaluation was assigned from February 3, 2014, the date of your replacement surgery, to March 31, 2015, the last day of the month following one year after the date of the surgery.  A total (100 percent) disability rating is the maximum evaluation authorized by law for purposes of Veteran's compensation.  

The Board has included discussion of this issue on appeal because it was listed in the most recent supplemental statement of the case (SSOC).  However, neither the Veteran nor his representative has provided any evidence or argument which identifies a specific benefit the Veteran is seeking or believes may be available.  

The Board includes this discussion to show that it has considered whether there is an additional or greater benefit available, even though a total schedular rating is temporarily in effect, and TDIU has been granted, and the Veteran has been awarded special monthly compensation (SMC) at the rate specified in 38 U.S.C.A. § 1114(s)(1).  SMC was awarded because, in addition to the total left knee disability, the Veteran also had other service-connected disabilities (traumatic brain injury, PTSD, ischemic heart disease, hearing loss, tinnitus) independently ratable as 60 percent disabling.  See 38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i)(authorizing the SMC rate where the Veteran has a total disability plus separate 60 percent disability).

The Board notes that SMC under 38 C.F.R. § 3.350(i) is not the highest level of SMC available.  Entitlement to a higher level of SMC requires evidence of additional disability, such as a need for aid and attendance, loss of use of an extremity or loss of use of more than one extremity, blindness, deafness, or other specified circumstances.  See 38 U.S.C.A. § 1114.  No evidence of record suggests the Veteran meets any criterion for to a higher rate of SMC, or for an additional benefit, nor has it been contended otherwise.  

The criteria for a schedular evaluation in excess of 100 percent, or for SMC above the rate specified at 38 U.S.C.A. § 1114(s)(1), or to additional benefits other than the award of TDIU already in effect, are not met during this time period.

c.  Initial evaluation in excess of 30 percent from April 1, 2015

Since his February 2014 total knee replacement, the Veteran's right knee disability has been evaluated under 38 C.F.R. § 4.71a, DC 5055.  That diagnostic code provides criteria for evaluating disability due to prosthetic replacement of a knee joint.  A noted above, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis, and that period elapsed April 1, 2015, in this case.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

The June 2016 VA examination of the Veteran's left knee discloses that the Veteran is unable to walk without pain and has difficulty climbing stairs.  Range of motion was from 0 degrees of extension to 120 degrees of flexion, decreased to 90 degrees after repeated motion.  No instability was found on objective examination.  The examiner found objective evidence of weakness of motion of the left thigh.  However, since that objective finding is already evaluated as part of the criteria for a 40 percent evaluation under DC 5314, that same symptomatology may not serve as a basis for increasing the rating under DC 5055.  (The rating of the thigh muscle has not been made an issue in this appeal.)

In this case, symptoms of muscle weakness, lack of power on motion, fatigability, and other factors which could be considered in the evaluation of disability under DC 5055 may not be considered as facts supporting a rating in excess of 30 percent under DC 5055 because those symptoms have already been considered and found to support the award of a 40 percent rating under DC 7314.  The same symptoms may not be compensated twice.  38 C.F.R. § 4.14.  There is no evidence of compensable limitation or motion or loosening of the appliance which might warrant a higher rating.

The evidence does not support an evaluation in excess of DC 5055 without consideration of the symptoms already compensated under DC 5314.  The preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for left total knee replacement.  The claim must be denied.  

Claim for initial evaluation in excess of 30 percent for coronary artery disease

The Veteran's coronary artery disease is evaluated under 38 C.F.R. § 4.104, DC 7005.  Currently, a 30 percent ratting is awarded for arteriosclerotic heart disease (CAD).  A 30 percent evaluation is warranted where a cardiac workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is appropriate for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Private examination conducted in November 2011 disclosed that the Veteran complained that his feet would swell.  VA examination conducted in January 2012 revealed normal left ventricular size and function, an ejection fraction of 59 percent, and trace regurgitation at two heart valves.  The Veteran had no activity restrictions.  He denied experiencing cardiac symptoms at any level of physical activity he could achieve.  

February 2013 VA examination disclosed that this Veteran had two stents placed in his coronary arteries in 2002 after having chest pain associated with activity.  He did not have a myocardial infarction at that time, and his providers have opined that he has not had a myocardial infarction since 2002.  

The Veteran underwent a pharmacologic stress test using dipyramidole.  No METs level is established using this type of stress testing.  See February 2013 VA examination and October 2013 addendum.  The dipyridamole stress examination of the heart disclosed no ischemia.  The Veteran did complain of shortness of breath and nausea, but those symptoms do not support an evaluation in excess of 30 percent under DC 7005. 

At VA examination conducted in June 2016, the examiner confirmed that the Veteran had coronary artery disease, diagnosed in 2003.  Heart block was diagnosed in June 2016, which the examiner opined was separate from the service-connected CAD.  The examiner stated that the Veteran had not had a myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart disorder, or other cardiac disorder.  The examiner stated that there was no evidence of cardiac hypertrophy, or cardiac dilatation on diagnostic testing.  A June 2016 electrocardiogram (EKG) disclosed sinus bradycardia. 

The VA examiner conducted an interview-based METs test.  At that time, the Veteran denied experiencing symptoms attributable to a cardiac condition at any level of physical activity he could achieve.  The examiner noted that the METs level the Veteran could achieve was affected by multiple medical conditions, including left total knee replacement, idiopathic transverse myelitis, and spinal stenosis.  The examiner explained, in essence, that although it was not possible to objectively test the Veteran's cardiac disability at all METs levels, the estimations did not support a finding of an increase in severity of the service-connected CAD.  

However, the record reflects that the Veteran is active.  He reports working out at the Senior Center three 3 days a week, using weights and the elliptical trainer for 10-15 minutes with no resistance.  He has denied chest pain or shortness of breath with exertion during the pendency of the appeal.  He reports he is able to do his chores at home without any problems.  He mows his lawn using a riding mower, and trims the lawn with a weedeater.  The preponderance of the evidence is against a fining that he meets any criterion for an evaluation in excess of 30 percent for CAD.  The claim must be denied.

Claim for restoration of a 30 percent initial evaluation for hearing loss disability

The Veteran's hearing loss disability is evaluated under 38 C.F.R. § 4.85, DC 6100.  Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent are assigned based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold levels measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz)(Hz).  38 C.F.R. § 4.85.  

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The Board notes that this exceptional pattern of hearing impairment was disclosed on VA examination in 2010, but not in later VA audiometric examinations.  

An exceptional pattern of hearing impairment is also deemed to be presented when the average puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  No exceptional pattern of hearing impairment is present in this case, and no further discussion of an exceptional pattern of hearing impairment is required.  38 C.F.R. § 4.86(b). 

In December 2010, VA audiometry examination was conducted.  Pure tone audiometry, evaluated by air conduction tests, with tested levels from 500 Hz through 4000 Hz, revealed a loss of 72.5 dB in the right ear and 77.5 dB in the left.  VA audiology testing is normally evaluated by air conduction tests.  The examiner conducted both air conduction and bone conduction testing at the December 2010 examination, but concluded that air conduction testing was better than bone conduction testing to evaluate the Veteran's hearing loss.  The Veteran's word recognition score, using the Maryland CNC word recognition list, was 88 percent in the right ear and in the left ear.  

Right ear hearing loss was greater than 70 dB at each relevant threshold.  Using the average loss of 72.5 dB on Table VI, with the 88 percent word recognition, results in a level III numeric designation for hearing loss in the right ear.  A level III numeric designation is also appropriate for the left ear.  However, using the alterative criteria under Table VIA, a level VI score for the right ear hearing loss, and a level VII for the left ear, may be assigned.  Using Table VII, a level VI hearing impairment was assigned in the right ear and a level VII impairment in the left ear; those impairment levels resulted in a 30 percent evaluation, and a 30 percent evaluation was assigned.

On VA examination conducted in February 2013, Veteran had 56 dB of hearing loss in the right ear and 52 dB hearing loss in the left.  His word recognition score, using the Maryland CNC word recognition list, was 92 percent in the right ear and 90 percent in the left ear.  These results warranted a level I designation for the right ear and a level II designation for the left.  A level I designation on Table VII combined with a level II designation warrants a noncompensable evaluation.  However, the RO determined that sustained improvement had not been shown, since the interval between the two VA examinations was brief.  

In April 2015, VA audiometric examination revealed a 4-tone average hearing loss of 53 dB in the right ear and 51 dB in the left.  The Veteran's word recognition score, using the Maryland CNC word recognition list, was 96 percent in the right ear and 100 percent in the left ear.  These finding provided a level I numerical disability score in the left ear and a level I disability in the left ear.  Level I numerical scores, bilaterally, warranting a noncompensable evaluation.  

Following the 2015 audiology evaluation, the RO reduced the disability evaluation for hearing loss disability from 30 percent to noncompensable, effective the date of the April 15, 2015 VA examination which confirmed the improved hearing.  38 C.F.R. § 3.105(e).  Reduction of the 30 percent evaluation assigned for hearing loss disability to a noncompensable evaluation did not result in any change in the amount of the Veteran's monthly benefit, since he had been awarded total (100 percent) benefits.  Procedural due process required if a reduction in a disability evaluation is not applicable in this case.  No further discussion of those procedures is required.  

The 30 percent evaluation assigned for the Veteran's hearing loss disability was effective from September 7, 2010.  The reduction to the noncompensable rate was proposed in April 2015 and became effective April 14, 2015.  The 30 percent evaluation had not been in effect for five years prior to the reduction.  Additional procedural requirements apply to disability evaluations that have been in effect for five or more years prior to the reduction.  38 C.F.R. § 3.344.  Those procedures are not applicable to the reduction at issue.

Where a disability evaluation has been in effect for five years, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  Although the disability evaluation at issue in this case had not been in effect for five years, the Board notes each audiologic examination measured the Veteran's hearing thresholds at the same frequencies and evaluated hearing discrimination using the Maryland CNC speech discrimination.  Each audiologic examination was equally full and complete.   

A rating that has been in effect for more than 5 years will not be reduced on the basis of a single examination.  In this case, even though the rating at issue was not in effect for 5 years, two audiologic examinations were conducted before the rating was reduced.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In this case, the 2013 and 2015 audiologic examinations objectively demonstrated that the preponderance of the evidence supported the reduction in the evaluation for hearing loss disability.  

Given that the RO complied with the appropriate procedural protections and the preponderance of medical evidence of record supports the RO's reduction, the Board finds that the reduction was proper.  The preponderance of the evidence is consistent with a finding of improvement of the overall hearing loss disability, as reflected by the improvement in the Veteran's hearing acuity thresholds and by the increase in the Veteran's speech recognition scores.  The rating reduction from 30 percent to 0 percent effective from April 15, 2015, was proper, and restoration of a rating in excess of 0 percent for the Veteran's hearing loss disability is not warranted.  38 C.F.R. § 3.105(e).  


ORDER

The claim for service connection for myelitis, to include as due to herbicide exposure, is denied.

A rating in excess of 10 percent for arthritis and limitation of flexion, prior to December 9, 2013 is denied.

A separate, 10 percent evaluation for symptomatic residuals of removal of torn meniscal cartilage is granted, prior to February 3, 2014.  The appeal is allowed to this extent.

From December 12, 2013, to February 3, 2014, a 20 percent evaluation for limitation of extension is granted instead of a 10 percent evaluation for limitation of flexion.  The appeal as to this issue is granted to this extent only.  

The claim for an increased evaluation in excess of 100 percent for left knee DJD, during the period from February 3, 2014 to March 31, 2015, where TDIU is already in effect, or for SMC at a rate higher than the rate specified at 38 U.S.C.A. § 1114(s)(1), is denied.  

The claim for an initial evaluation in excess of 30 percent for postoperative residuals of a total left knee replacement, where a 40 percent initial evaluation is also in effect for left thigh muscle disability, is denied.  

The claim for an initial evaluation in excess of 30 percent for coronary artery disease is denied.

The reduction from a 30 percent initial evaluation to a noncompensable initial evaluation for hearing loss disability was proper, and restoration of the 30 percent initial evaluation for hearing loss disability is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


